Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-03710-RM-NRN

  EMINA GEROVIC,

        Plaintiff,

  v.

  CITY AND COUNTY OF DENVER, a Body politic and corporate of the State of
  Colorado, acting by and through its DEPARTMENT OF GENERAL SERVICES
  and FACILITIES MANAGEMENT OPERATIONS;
  LEROY LEMOS, in his official capacity as Facilities Management Operations
  Supervisor at the Department of General Services, and in his individual capacity;
  MURPHY ROBINSON, in his official capacity as Executive Director of General
  Services, and in his individual capacity;
  JAMES E. WILLIAMSON, in his official capacity as Facilities Management
  Operations Director at the Department of General Services, and in his individual
  capacity;
  KEVIN O'NEIL, in his official capacity as Facilities Management Operations
  Deputy Director at the Department of General Services, and in his individual
  capacity; a,
  JOEL WOMICK, in his official capacity as DGS Contingent Worker at HSS Inc.,
  and in his individual capacity.
  KYLE KNOEDLER, in his official capacity as DGS Facility Supervisor of HSS
  Inc., and in his individual capacity; and
  HSS, INC., a Colorado Corporation, acting as a hired agent by the City and County
  of Denver, by and through their contingent workers, Joel Womick, Kyle Knoedler,
  and others

        Defendants.


            SECOND AMENDED COMPLAINT AND JURY DEMAND



                                         2
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 2 of 23




        Plaintiff, Emina Gerovic, by and through her undersigned attorney, as and

  for her Second Amended Complaint against Defendants, states and alleges as

  follows:

                            JURISDICTION AND VENUE

        1.     The court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§

  1331, 1337 and 1343. Plaintiff is alleging violations of her rights under Title VII of

  the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; violation of her rights to

  the equal protection of the law, as set forth in the Fourteenth Amendment to the

  United States Constitution, pursuant to 42 U.S.C. §§ 1981, 1983, and 1988; and for

  intentional violation of her rights under the Family Medical Leave Act, 29 U.S.C. §

  2615 (a)(2), (FMLA).

        2.     Venue is proper under 28 U.S.C. § 1391. The unlawful employment

  practices alleged herein were committed within the State of Colorado.

        3.     On or about August 31, 2018, Plaintiff timely filed a charge of

  discrimination based on race and color, as well as retaliation, for her unlawful

  termination, with the Equal Employment Opportunity Commission ("EEOC), in

  EEOC Charge No. 41201802650. Such charge was filed within 300 days of the dates

  of discrimination. At the request of Plaintiff, the EEOC issued a Notice of Right to




                                            3
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 3 of 23




  Sue on October 1, 2019. This case is filed within 90 days from the date of receipt of

  such Notice.

                               GENERAL ALLEGATIONS

        4.       Plaintiff is a naturalized, white United States citizen, of Bosnian ethnicity,

  and is a resident and domiciliary of the State of Colorado.

        5.       Defendant, City and County of Denver through its General Services and

  Facilities Management Operations ("Denver") is a body politic and corporate of the

  State of Colorado, as authorized by Article XX of the Colorado Constitution, and

  provides maintenance services to facilities belonging to Denver. Denver is engaged in

  interstate commerce.

        6.       Defendant, Leroy Lemos ("Lemos"), at all relevant times, was the

  Facilities Management Operations Supervisor, at the Department of General Services,

  of Denver and had supervisory authority over Plaintiff. Mr. Lemos is Hispanic.

        7.       Defendant, Murphy Robinson ("Robinson"), at all relevant times, was the

  Executive Director of General Services, for Denver, and was in overall charge of

  Facilities Management Operations.

        8.       Defendant, James E. Williamson ("Williamson"), at all relevant times,

  was the Director of Facilities Management Operations in the Department of General

  Services, of Denver. In that capacity, he was the supervisor of Defendant, Kevin


                                               4
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 4 of 23




  O'Neil, the Deputy Director of facilities, who had supervisory authority over

  Defendant, Leroy Lemos, Plaintiff's second-level supervisor.

         9.     Defendant, Kevin O'Neil ("O'Neil"), at all relevant times, was the

  Deputy Director of Facilities Management at the Department of General Services, of

  Denver, who had supervisory authority over Defendant, Leroy Lemos, Plaintiff's

  second-level supervisor.

         10.    Defendant, Joel Womick ("Womick"), at all relevant times, was GS

  Contingent Worker at HSS, Inc., working under the direction and supervision of

  Denver, and was responsible for distributing and ordering the placement of the BOLO

  Posters with Plaintiff's photo, as set forth hereinafter.

         11. Defendant, Kyle Knoedler ("Knoedler"), at all relevant times, was DGS

  Facility Security Supervisor of HSS, Inc., working under the direction and supervision

  of Denver, and was responsible for directing Womick to distribute and post the BOLO

  Posters with Plaintiff's photo, as set forth thereinafter.

         12.    Defendant, HSS Inc.("HSS"), is a Colorado Corporation, hired by the

  City and County of Denver, working under the direction and supervision of Denver,

  and was responsible for providing contract agents, Knoedler and Womick, who

  directed and distributed the placement of the BOLO posters with Plaintiff's photo, as

  set forth hereinafter.


                                               5
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 5 of 23




        13.    Plaintiff, Emina Gerovic, is a naturalized US citizen, with Bosnian

  ethnicity, who arrived in America after enduring many years of war in her birthplace,

  Bosnia, who began her employment with Denver on or about August 11, 2014, as a

  custodian in the Facilities Management Department of the Department of General

  Services, of Denver. She worked in that capacity until her unlawful and discriminatory

  termination on November 27, 2017.

        14.    From the very beginning of her employment with Denver, Plaintiff was a

  good, loyal, and dedicated employee, who took great pride in her work. As a result of

  her competent, efficient, and exemplary work, Plaintiff received unsolicited and

  repeated praise from the members of the facilities that she cleaned.

        15.    Denver by virtue of the actions of Lemos, and the other Defendants, as

  well as its own actions, created and condoned a work environment that was hostile to

  employees who are not Hispanic, and who are of different ethnic and racial background

  than Lemos. Plaintiff was subjected to discrimination, and a hostile working

  environment, due to her race, color, ancestry and ethnic background, and retaliated

  against for reporting the discrimination. Plaintiff was forced to endure less than

  favorable working conditions, when compared to Hispanic workers in her department,

  or other workers of race, color, ancestry or ethnicity, different from Hispanic workers..




                                             6
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 6 of 23




        16.    Due to an injury to her back, hip and leg, on the job, Plaintiff was on

  intermittent medical leave, from July 7, 2017, until she was allowed to return to

  modified work in September and October 2017. During that time, her intermittent leave

  was taken based on a worker's compensation covered injury, as well as FMLA

  intermittent leave. During the period from July 2017 through November 27, 2017,

  Denver retaliated against her for taking FMLA leave. Retaliation took the form of

  increased disciplinary action against her, by Lemos, including a contemplation of

  discipline letter of September 19, 2017, notification of a work change location on

  September 21, 2017, and termination on November 27, 2017, shortly after she returned

  from FMLA leave.

        17.    Plaintiff complained to Anne Carter and Christine Howard of the Human

  Resource Department, and to Robinson, Williamson, and O'Neil, that she was being

  treated unfairly and being discriminated against, repeatedly by Lemos, and that she

  was treated less favorably than Hispanic employees.

        18.    Examples of discrimination referred to in paragraphs 13 and 15 above,

  include, but are not limited to the following:

               a.     Lemos repeatedly singled Plaintiff out for alleged disciplinary

        actions and punishment for matters that were trivial, and not related to her actual

        job performance, and were a pretext for discrimination. Contrary to the


                                             7
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 7 of 23




        disciplinary writeups or verbal reprimands by Lemos, the staff in the police

        building in which she actually worked, repeatedly complimented her on her

        work and sent complimentary letters and emails to her supervisors. Despite

        disciplining Plaintiff, her supervisors were not at the location of her work and

        did not witness the quality of her work.

              b.     Lemos had a pattern of disciplining employees under his

        supervision more harshly if the employee was not Hispanic. For example, a

        Hispanic custodian, a co-worker of Plaintiff, Danielle Garcia, was disciplined

        for gesturing disrespectfully to other employees by putting up her middle

        finger, or "flipping them off." Contrary to what happened to Plaintiff, where

        one of the reasons for her termination was her failure to respect others, Ms.

        Garcia was not terminated. Another Hispanic custodian, whom Ms. Gerovic

        only knows as Teresa, another co-worker of Plaintiff, had been disciplined

        many times for treating both customers and co-workers badly. She was no

        longer allowed to work in the police stations but has not been terminated,

        contrary to what was done to Plaintiff. Another Hispanic custodian named

        David Chavez, another co-worker of Plaintiff, complained to Plaintiff about

        his hourly wage; however, according to what Mr. Chavez told Plaintiff, he

        was making $.50 per hour more than Ms. Gerovic, and had been employed


                                           8
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 8 of 23




        for one year less than Plaintiff, in a similar position to that of Plaintiff. His

        higher wage, based on information and belief, was solely because he was

        Hispanic.

              c.      On September 21, 2015, Ms. Gerovic was improperly

        disciplined, at the request of Lemos, and given a verbal warning for not

        wearing her safety shoes, despite a note from her doctor that she was unable to

        wear them due to a foot condition, whereby her feet would bleed when

        wearing the safety shoes. After receiving the reprimand, she returned to using

        her safety shoes even though they made her feet bleed and caused her pain for

        multiple weeks.

              d.     On October 1, 2015, Ms. Gerovic was improperly given a verbal

        warning, by Lemos, for willful neglect of duty regarding the inspection of an

        area behind some stairs. Her co-workers noted, and told her, that she was

        covering more area than any other custodian and that the obscure "white glove

        test" behind the stairs seemed odd. In fact, this was not done with areas that

        Hispanic employees cleaned and was a pretext for discrimination.

              e.     On June 13, 2016, Plaintiff received documented counseling after

        Lemos reported that she had used her cell phone for personal use during work

        time. She and a co-worker had been in contact regarding non-working toilets


                                             9
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 9 of 23




        as well as discussing his personal and family problems. Upon information and

        belief, Hispanic employees were not disciplined for use of personal cell

        phones during work time.

              f.     On March 17, 2017, Plaintiff was disciplined at the request of

        Lemos because he was unable to reach her on her Denver cell phone. She

        received a documented counseling conversation to ensure that her cell phone

        was on and voicemail was set up. Upon information and belief, Hispanic

        employees were not disciplined for such conduct. Additionally, the area in

        which she worked, Denver Police District Five, has extremely poor cell phone

        reception, and had been reported as such by Plaintiff to Lemos

              g.     On May 4, 2017, Plaintiff received a written reprimand and

        disciplinary action letter, from Lemos, regarding an incident at the Arie P.

        Taylor building on March 16, 2017, in which Plaintiff asked two men to leave

        the building because it wasn't open yet. One of the men yelled and cursed at

        her and allegedly made a complaint against her. Despite the fact that police Lt.

        Kenneth Chavez, who worked in the building with Plaintiff, conducted an

        investigation and commended Plaintiff for acting appropriately during the

        incident, she was still disciplined. Lt. Chavez even attempted to contact Lemos




                                           10
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 10 of 23




        to provide him information regarding the incident but received no response

        from Lemos or any other member of management.

              h.     C.R.S. §24-34-402.5 makes it a discriminatory practice to

        terminate any employee due to that employee's engaging in any lawful

        activity off the premises of the employer during nonworking hours. Despite

        that legal prohibition, on September 11, 2017, Lemos confronted Ms. Gerovic

        about posts on her personal Facebook page telling her she was impersonating a

        police officer and indicating that was a serious offense. The posts included

        some photos from 3 years prior and included a photo of Ms. Gerovic wearing a

        police hat at a retirement party, as well as some photos of her outside of work

        hours wearing clothing with the Denver Police Department logo. Ms. Gerovic

        explained that the hat was in fun and the clothing was a gift. The profile

        information on Facebook listed her work location as Denver Police District 5

        and listed two other police references as "Traffic Operations" and "Police

        Officer." Ms. Gerovic told Lemos that she had listed her work location as

        Denver Police District 5, which was accurate, but that she did not know how

        the terms "Traffic Operations" and "Police Officer" were added. She told

        Lemos she would have her daughter assist her to remove them immediately,

        which she did that same day. Lemos directed her to the Denver Police


                                           11
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 11 of 23




        Department Internal Affairs Bureau for an investigation. Sgt. Randy Steinke

        conducted an investigation and found no wrongdoing by Ms. Gerovic. Despite

        the statutory prohibition for terminating an employee for such activity off the

        premises, on September 19, 2017, Plaintiff was given a contemplation of

        discipline letter for her Facebook posts, and ultimately fired for such activity.

        The Facebook activity of Plaintiff, off the premises of her employer, and not

        during work hours, was lawful, and should not have been used as a basis for

        her termination.

                     i.     Less than one week later, Plaintiff was reassigned to

        another location and was informed she would have a shift change from a

        morning shift to an evening shift (1 :30 p.m. to 10 p.m.). The shift change

        was punitive in nature, as Lemos knew how much she loved working at the

        District 5 police building, and how the police staff loved and admired her.

        Plaintiff attempted to file a complaint with Anne Carter of Human Resources

        but was told she could not. Ms. Gerovic met Defendant O'Neal, Lemos'

        supervisor, about the shift change, and complained about the unfair

        treatment by Lemos. He informed her that anyone's work location could be

        changed at any time. She tried to schedule a meeting with O'Neal's

        supervisor Murphy Robinson, the Facilities Management Director, but her


                                            12
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 12 of 23




        request was denied. Plaintiff recalled Robinson's statement at a staff meeting

        that he "had an open-door policy" so she went to his office to speak with

        him. After this meeting, Robinson was able to return Ms. Gerovic to her

        morning shift, but her request to remain at her work location at Police

        District 5, was denied. When Plaintiff reacted emotionally to this decision,

        caused by Lemos' actions, she was put on administrative leave and asked to

        undergo a mental health evaluation.

              j.     Plaintiff was permitted to return to work after her mental health

        evaluation and upon her return in early October 2017, she noticed building

        patrons acting strangely toward her, and overheard them talking about her.

        When she inquired what was wrong, she discovered that "Be On the

        Lookout," or BOLO, posters were posted in the building with her picture on

        them. The posters were dated October 3, 2017 and indicated that she had

        been terminated and to notify personnel immediately if she was seen in the

        building. The posters were distributed on September 22, 2017, to be posted

        in all Denver buildings, by Defendants Womick, Knoedler and HSS Inc., at

        the direction of Denver and some or all of the other Defendants, advising

        everybody entering the buildings that Plaintiff had been fired and to report if

        she entered any buildings. The posters were dated October 3, 2017, but were


                                           13
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 13 of 23




        not noticed by Plaintiff, until she overheard co-workers talking about them

        on or about October 5, 2017. The posters were a further discriminatory act

        against Plaintiff, stating that she was no longer employed by Denver, when

        she in fact was not terminated until November 27, 2017. The BOLO posters

        caused Plaintiff great embarrassment and humiliation.

              k.    On October 18, 2017, Plaintiff received a Notification of

        Contemplation of Disciplinary Action, citing the Facebook posts, failure to

        follow the chain of command by meeting with Facilities Management

        Director Murphy Robinson, and a recently received complaint that claimed

        she used vulgar language in the workplace nearly two years prior. Such

        Notification was based upon impermissible and unlawful factors and was a

        continuation of the discriminatory practices of Lemos and other City

        officials. The Notice was signed by Lemos, and copied to Defendants,

        Robinson, O'Neill and Williamson, who took no action to object to such

        Notice.

        l.    On November 27, 2017, Plaintiff received a Notification of Dismissal

        indicating she had been fired. This was signed by Defendant Williamson and

        copied to defendants, Lemos, O'Neill, and Robinson.




                                          14
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 14 of 23




         m.     The discriminatory actions of Defendants toward Plaintiff deprived

         her of rights to make and enforce contracts and denied Plaintiff the

         enjoyment of all the benefits, privileges, terms and conditions of a

         contractual relationship of employment as is enjoyed by white citizens, who

         are not of different ancestry or ethnicity.

                                FIRST CLAIM FOR RELIEF
               (Title VII Race and Color Discrimination - Against Denver)

         19.    Plaintiff hereby incorporates and makes reference to each and every

   allegation in paragraphs 1-18 of this complaint, as if set forth in extenso.

         20.    Defendant, Denver, through the Facilities Management Operations

   Department, of the Department of General Services of Denver, and through

   Defendants Lemos, HSS, Knoedler and Womick, knowingly, willingly, and

   intentionally engaged in illegal employment practices and policies, which have

   discriminated against the Plaintiff and other individuals because of their race,

   ethnicity or color. Illegal employment practices and policies to which the Plaintiff

   was subjected include, but are not limited to, the following:

         a.      Maintaining practices and policies regarding terms and conditions

         of employment which discriminated against non-Hispanic and ethnic

         minority employees including the Plaintiff;



                                              15
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 15 of 23




         b.       Subjecting non-Hispanic and ethnic minority employees,

         including the Plaintiff, to a hostile and offensive work environment;

         c.       Failing and refusing to prevent Defendant Lemos from discriminating

         against non-Hispanic and ethnic minority employees.

             d.   Failing and refusing to take affirmative action to correct the effect

         of the discriminatory policies and practices complained of herein;

         e.       Issuing verbal and written disciplinary actions against Plaintiff,

         containing contrived, false, and misleading information to create the false

         appearance that Defendant had just cause to terminate Plaintiff;

         f.       Putting up, and allowing to be put up, "Be on the Lookout" (BOLO)

         posters to humiliate and embarrass Plaintiff;

         g.       Terminating Plaintiff; and,

         h.       The discrimination by Denver, Lemos and the other Defendants, was a

   motivating factor in the termination of Plaintiff.

         21.      As a proximate result of Defendant, Denver's actions, Plaintiff has

   suffered severe physical and emotional distress, mental anguish, humiliation and other

   non-economic losses, loss of wages, loss of job, loss of benefits, and other economic

   losses.




                                                16
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 16 of 23




                            SECOND CLAIM FOR RELIEF
                         (Title VII Retaliation - Against Denver)

          22.   Plaintiff hereby incorporates and makes reference to each and every

   allegation in paragraphs 1-21 of the complaint as if set forth in extenso.

          23.   The Plaintiff complained of discrimination in her employment and the

   unfair treatment by Denver, through the Facilities Management Operations

   Department, of the Department of General Services of Denver, and through

   Defendant Lemos, and the other Defendants, in not only refusing to allow her to

   voice her complaints, but in refusing to effectively address the problems.

          24.   Following Plaintiff's complaints of discrimination and unfair treatment

   by Lemos, she was retaliated against for reporting the discriminatory actions of Lemos.

          25.   Defendant Denver was aware of Plaintiff's complaints.

          26.   Plaintiff was then subjected to a material adverse action by the

   Defendant Denver, consisting of Denver's failure and refusal to take affirmative

   action to correct the effect of the discriminatory policies and practices complained of

   herein, and wrongfully terminating her from her job.

          27.    The Plaintiff's complaints were the critical element in Defendant

   Denver's decision to take the adverse action of disciplining and terminating

   Plaintiff.



                                              17
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 17 of 23




         28.    As a proximate result of Defendants' actions, Plaintiff has suffered

   severe physical and emotional distress, mental anguish, humiliation and other non-

   economic losses, past and future, loss of wages, loss of job, loss of benefits, and other

   economic losses.

                           TIIRD CLAIM FOR RELIEF
     (Deprivation of Civil Rights Under Color of Law, 42 USC § 1981, Denial of
   Equal Protection, under the Fourteenth Amendment, Against Lemos, Robinson,
                  Williamson, O'Neill, Womick, Knoedler and ISS)

         29.    Plaintiff hereby incorporates and makes reference to each and every

   allegation in paragraphs 1-28 of this complaint, as if set forth in extenso.

         30.    Plaintiff, in addition to being non-Hispanic and white, was of Bosnian

   ethnicity and ancestry.

         31.    Defendants, Lemos, Robinson, Williamson, O'Neill, Womick,

   Knoedler and HSS had a duty to not violate state and federal laws by subjecting

   Plaintiff to race, ethnic and color discrimination, and to avoid treating her differently

   from others similarly situated, without a rational relationship to the

   nondiscriminatory legitimate objectives of the Defendant, Denver.

         32.    Defendants, Lemos, Robinson, Williamson, O'Neill, Womick,

   Knoedler and HSS, acting under color of state law, intentionally and recklessly,

   engaged in illegal practices and customs which deprived Plaintiff of her right to the

   Equal Protection of the Law, and to be free of race, ethnic and color discrimination,

                                               18
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 18 of 23




   or discrimination based on ancestry, as guaranteed by the 14th Amendment to the

   United States Constitution, and laws of the United States, including but not limited to

   her right of employment, unless terminated for the causes set forth in Defendant

   Denver's policies.

           33.   Defendants, Lemos, Robinson, Williamson, O'Neill, Womick,

   Knoedler and HSS, allowed, condoned and were deliberately indifferent to, the

   harassment and differential treatment of Plaintiff, based on her ethnicity, color and

   race.

           34.   The practice, and custom of harassment by virtue of Plaintiff's race,

   ethnicity and color was effected under color of State law.

           35.   There was no rational basis for the adverse, differential treatment of

   Plaintiff.

           36. The acts and omissions of Defendants, Lemos, Robinson, Williamson,

   O'Neill, Womick, Knoedler and HSS, deprived Plaintiff of her rights as provided

   under the Equal Protection Clause of the Fourteenth Amendment to the United States

   Constitution, in violation of 42 U.S.C. § 1981. Such acts and omissions were

   motivated by evil motive or intent and involved reckless or callous indifference to the

   federally protected rights of Plaintiff.

           37.   The practice and custom of discrimination and differential


                                              19
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 19 of 23




   treatment by Defendants, Lemos, Robinson, Williamson, O'Neill, Womick, Knoedler

   and HSS, was the proximate cause of Plaintiff's termination of employment.

         38.    As a proximate result of Defendants' , Lemos, Robinson, Williamson,

   O'Neill, Womick, Knoedler and HSS, actions, Plaintiff has suffered severe physical

   and emotional distress, mental anguish, humiliation and other non-economic losses,

   loss of wages, loss of job, loss of benefits, and other economic losses.

                         FOURTI CLAIM FOR RELIEF
    (Deprivation of Civil Rights Under Color of Law, 42 USC § 1983, Denial of
   Equal Protection, under the Fourteenth Amendment, Against all Defendants)

         39.    Plaintiff hereby incorporates and makes reference to each and every

   allegation in paragraphs 1-38 of this complaint, as if set forth in extenso.

         40.    Plaintiff, in addition to being non-Hispanic and white, was of Bosnian

   ethnicity and ancestry.

         41.    Defendants are "persons" within the meaning of 42 U.S.C. § 1983.

         42.    Defendants had a duty to not violate state and federal laws by

   subjecting Plaintiff to race, ethnic and color discrimination, and discrimination

   based upon her ancestry, and a duty to avoid treating her differently from others of

   different racial, ethnic and ancestral characteristics, without a rational relationship

   to the non-discriminatory legitimate objectives of the Defendant, Denver.




                                              20
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 20 of 23




          43.   Pursuant to practice, custom or usage, Denver, in its Facilities

   Management Operations Department, of the Department of General Services of

   Denver, had a culture of allowing race, ethnic and color discrimination of its

   employees.

          44.   The individually named Defendants, acting under color of state law,

   intentionally and recklessly, engaged in illegal practices and customs which

   deprived Plaintiff of her right to the Equal Protection of the Law, and to be free of

   race, ethnic, ancestral and color discrimination, as guaranteed by the 14th

   Amendment to the United States Constitution, and laws of the United States,

   including but not limited to her right of employment, unless terminated for the

   causes set forth in Defendant Denver's policies.

          45.   Defendant, Denver, and the individual Defendants and its

   policymakers allowed, condoned and were deliberately indifferent to, the

   harassment and differential treatment of Plaintiff, based on her ethnicity, ancestry,

   color and race.

          46.   The practice, and custom of harassment by virtue of Plaintiff's race,

   ethnicity, ancestry and color was effected under color of State law.

          47.   There was no rational basis for the adverse, differential treatment of

   Plaintiff.


                                             21
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 21 of 23




          48.     The acts and omissions of Denver and the individual Defendants

   deprived Plaintiff of her rights as provided under the Equal Protection Clause of

   the Fourteenth Amendment to the United States Constitution, in violation of 42

   U.S.C. §§ 1981 and 1983. Such acts and omissions were motivated by evil motive

   or intent and involved reckless or callous indifference to the federally protected

   rights of Plaintiff.

          49.    Defendants' practice and custom of discrimination and differential

   treatment was the proximate cause of Plaintiff's termination of employment.

          50.    As a proximate result of Defendants' actions, Plaintiff has suffered severe

   physical and emotional distress, mental anguish, humiliation and other non-economic

   losses, loss of wages, loss of job, loss of benefits, and other economic losses.

                              FIFTI CLAIM FOR RELIEF
                              (Violation of FMLA by Denver)

          51.    Plaintiff hereby incorporates and makes reference to each and every

   allegation in paragraphs 1-50 of this complaint, as if set forth in extenso.

          52.    Plaintiff's termination occurred within two weeks after her return from

   FMLA leave.

          53.    Plaintiff's protected activity of taking FMLA leave was a motivating

   factor in Denver's decision to terminate her.



                                              22
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 22 of 23




         54.    Denver knowingly and intentionally discriminated and retaliated

   against Plaintiff for the exercise of her FMLA rights.

         55.    Denver's decision to terminate Plaintiff was causally related to her

   FMLA leave, and was done knowingly and intentionally, by Denver in retaliation

   against Plaintiff for her exercise of her FMLA rights.

         56.    The action by Denver in terminating Plaintiff on November 27, 2017,

   was the last event constituting the willful violation of Plaintiff's FMLA rights and

   is therefore timely brought pursuant to 29 USC § 2617 (c)(2).

         57.    The actions of Defendant, Denver, caused Plaintiff to suffer loss of

   wages, and loss of benefits, plus interest on the amount of lost wages and benefits.

   The actions of Defendant, Denver, were not done in good faith, as Denver had no

   reasonable grounds for believing that the act of terminating Plaintiff was not a

   violation of 29 USCS § 2615, and therefore Plaintiff is entitled to liquidated

   damages equal to the sum of the amounts described in this paragraph.

         WIEREFORE, Plaintiff respectfully requests that this Court enter judgment

   in her favor and against Defendants, and award her:

         (a)    back pay;

         (b)    front pay;

         (c)    compensatory damages;


                                            23
Case 1:19-cv-03710-RM-NRN Document 53 Filed 07/16/20 USDC Colorado Page 23 of 23




         (d)    punitive damages on the First through Fourth Claims for Relief;

         (e)    liquidated damages on the Fifth Claim for Relief;

         (f)    attorney fees and costs in this action including expert witness fees as

                allowed by law;

         (g)    pre- and post-judgment interest as allowed by law;

         (h)    such further remedies allowed by law; and,

         (i)    such further relief as justice requires.

   PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS

         Dated this 4th day of May 2020.

                                                    s/ Nathan Davidovich
                                                    Nathan Davidovich
                                                    Davidovich Law Firm, LLC
                                                    501 South Cherry Street
                                                    Suite 1100
                                                    Denver, Colorado 80246
                                                    303-825-5529
                                                    720-409-3668 (fax)
                                                    nathandavidovich@talk-law.com
                                                    Attorney for Plaintiff

   Address of Plaintiff:

   6514 Benton Circle
   Arvada, Colorado 80003




                                              24
